Christianson, Ch. J.
(dissenting). I concur fully in the excellent opinion prepared by Mr. Justice Birdzell. He has covered some of the matter so fully that little can be added. Hence, I shall not endeav- or to cover all the aspects of the case with the same detail I should otherwise have felt obliged to do; and what I shall say will, in a measure, be supplementary to what is said in that opinion.
On October 7, 1919, there was presented to this court an application for an original writ. The application was dated and verified on that day. The majority members voted that the application be granted, and on the day following there was issued out of this court an alternative writ returnable October 15, 1919. The writ, among other things, provided: “That in the meantime, and until the further order of the court:
“The defendants and respondents, each and all of them, are hereby enjoined and restrained and prohibited from exercising the powers and prerogatives of relator Lofthus, and from further interference with the possession of said bank, its assets, and business; and that pending this case the defendants relinquish to the state examiner possession of the bank and all its securities, and the state examiner shall have control of the bank until the further order of the court, and that either party be permitted to examine the records of the bank for the purpose of preparing and ascertaining facts material to this proceeding.
“That the defendant and respondent Halldorson is enjoined, restrained, and prohibited from exercising any right, privilege, or author*512ity-as such pretended receiver, or otherwise, over the business, assets, and control of said bank.
“That the said banking board of the state of North Dakota, or the members thereof, are enjoined and restrained and prohibited from invalidating postdated checks as collateral security; and
“That said defendants and respondents are hereby enjoined and restrained from further continuance of their unlawful acts and. interferences in this petition complained of.”
The application for the writ was not verified by any of the relators, but was verified by one of the relators’ attorneys, on information and belief. The application was accompanied by affidavits of the directors of the Scandinavian American Bank, and the affidavits of Thatcher, Strom, and Friedman. Thatcher’s affidavit gives his views as an expert accountant as to the standing of the bank, and the collectability of the postdated checks held by it as collateral security for some of its loans. The affidavit of Strom is to the effect that he had handled- many thousands of dollars worth of postdated checks made payable to the Nonpartisan League, and “that of such checks made by persons residing in North Dakota ultimately 85 per cent are paid in full.” The affidavit also sets out a telegram to The Courier News, signed by fifteen persons, who state they are League members in McKenzie county, and pledge themselves that “their post dated checks, when due, will be worth, par, which is more than are Liberty bonds on the Wall street market.” Friedman’s affidavit is to the effect- that he is a depositor in the Scandinavian American Bank, that on October 2d, he had a conversation with Halldorson, the then acting receiver of the bank, wherein he says that Halldorson stated, in reply to questions propounded by Friedman, that the bank might never reopen, and that it might take two or three years before the depositors received all of their money. These were the papers upon which the court assumed jurisdiction and directed that the xvrit issxxe. The moving papers were not accompanied by any affidavit made by any officer of the state; not only was there no affidavit by the relator Lofthus, but it was stated that he was out of the state at the time the bank was closed, and had not yet returned. In these circumstances, and upon the showing mentioned, this court issued its unprecedented writ against a board consisting of elective, constitutional officials of this state. The writ was issued without notice, al*513though the principal respondents maintain their offices in the same buildings where this court transacts its business.
The first question which naturally presented itself upon the presentation of the application was that of jurisdiction. I was of the opinion then that the application failed to present a prima facie case for the exercise of original jurisdiction by this court. That opinion has not been weakened, but strengthened, by subsequent consideration.
It has been said by one of the majority members that “the supreme •court is supreme. It has jurisdiction over all courts, state banking boards, and all such administrative boards, and it may. say to each of them thus far shalt thou go, and no further.” This appears to be a very easy and happy disposition of the question of jurisdiction, and is perhaps the best of which the case admits. But the statement is based upon an erroneous premise. The supreme court is supreme only in the sense and to the extent the Constitution has said it shall be supreme, and not otherwise. The court is a creature of the Constitution, and its powers are fixed thereby. The Constitution distributes the powers of government among three separate co-ordinate departments—the legislative, executive, and judicial. The supreme court is invested with judicial power only, and it and the judges thereof are, by express -declaration, precluded from performing any duties except as are judicial. Const. § 86. The people by their Constitution sought to insure in this state a tribunal of dignified impartiality to sit as' final interpreter of the laws of the state. To that end they not only precluded the court and the judges thereof from exercising executive and legislative -duties, but said that a member of this court should be ineligible to any other than a judicial office “during the term for which he was elected '•or appointed such judge.” Const. § 119.
Nor does the Constitution confer unlimited judicial power upon the supreme court. The power with wdiich it is vested is consonant with the place which the court was intended to occupy in the scheme of our state government. The primary function of the supreme court is that’ of an appellate court of last resort. It is not invested with original jurisdiction in ordinary causes. Such jurisdiction is vested in the district courts.
The Constitution provides: “The district courts shall have original *514jurisdiction, except as otherwise provided in the Constitution, of all causes both at law and equity.” And “they and the judges thereof shall also have jurisdiction and power to issue writs of habeas corpus, quo warranto, certiorari, injunction, and other original and remedial writs, •with authority to hear and determine the same.” Const. § 103.
The supreme court, except as otherwise provided in this Constitution, shall have appellate jurisdiction only, which shall be coextensive with the state, and shall have a general superintending control over all inferior courts under such regulations and limitations as may be prescribed by law. Const. § 86.
The powers of the supreme court, in addition to those granted by § 86 of the Constitution, are those granted by § 87 thereof, which latter section reads: “It shall have power to issue writs of habeas corpus, mandamus, quo warranto, certiorari, injunction, and such other original and remedial writs as may be necessary to the proper exercise of its jurisdiction, and shall have authority to hear and determine the same; provided, however, that no jury trial shall be allowed in said supreme court, but in proper cases questions of fact may be sent by said court to a district court for trial.”
It will b.e observed that these sections vest in this court three independent and distinct grants of jurisdiction: (1) Appellate jurisdiction; (2) general superintending control over inferior courts; and (3) original jurisdiction to issue certain writs, and to hear and determine the proceedings so instituted.
The third grant of jurisdiction, i. e., the original jurisdiction, alone is involved in this proceeding. The extent of such jurisdiction is no longer—if indeed it ever was—an open question in this state. It seems clear, however, that the framers of the Constitution had definitely in mind the purpose and limits of the original jurisdiction which they proposed that the people confer upon this court. For a provision substantially the same in the' Wisconsin Constitution had been fully explained and elucidated in two masterly opinions prepared by Chief Justice Ryan, of the Wisconsin supreme court, a quarter of a century before the North Dakota Constitution was framed. See Atty. Gen. v. Chicago & N. W. R. Co. 35 Wis. 425; Atty. Gen. v. Eau Claire, 31 Wis. 400.
In those cases the Wisconsin supreme court had announced that the *515grant of power to the supreme court to issue certain writs was not intended “in the same sense and with the same measure of jurisdiction” as the power granted in the Constitution to the circuit (in this state district) courts to issue the same writs. The court said: “The writs are given to the circuit courts as an appurtenance to their general jurisdiction; to this court for jurisdiction. Those courts take the writs with unlimited original jurisdiction of them, because they have otherwise general original jurisdiction. Other original jurisdiction is prohibited to this court, and the jurisdiction given by the writs is essentially a limited one. These courts take the prerogative writs as part of their general jurisdiction, with power to put them to all proper uses. This court takes the prerogative writs for prerogative jurisdiction> with powder to put them only to prerogative uses proper.” The original jurisdiction of this court is not only limited to prerogative writs, but it is confined to prerogative causes.” That the prerogative jurisdiction of the court was conferred because “contingencies might arise wherein the prerogatives and franchises of the state, in its sovereign character, might require the interposition of the highest judicial tribunal to preserve them.” That the court was given original jurisdiction of certain writs, because they are designed for the very purpose of protecting the sovereignty and its ordained offices from invasion or intrusion, and, also, to nerve its arm to protect its citizens in their liberties, and to guard its prerogatives and franchises against usurpation.” That “it is not enough to put in motion the original jurisdiction of this court, that the question is publici juris; it should be a question quod ad statim republicae pertinet; one affecting the sovereignty of the state, its franchises, or prerogatives, or the liberties of its people.” That “to bring a case within the original jurisdiction of this court, it should involve, in some way, the general interests of the state at large.”
It would seem that when this state adopted the provision relating to the original jurisdiction, it also adopted the construction which the Wisconsin supreme court had placed thereon. In any event that construction, in the early history of the state, received the approval of both this court and of the legislature. The question of original jurisdiction first arose in state v. Nelson County (decided April 21, 1890) 1 N. D. 88, 8 L.R.A. 283, 26 Am. St. Rep. 609, 45 N. W. 33. In that case it was sought to enjoin the issuance of seed-grain bonds by the de*516fondant county, on the ground that the issuance of such bonds would contravene the Constitution. The court took occasion to point out that the original jurisdicion of the supreme court might be invoked “only in cases puhlici juris and those affecting the sovereignty of the state, its franchises, and prerogatives, or the liberties of its people.” It said: “The case at bar affects only the local concern of the county of Nelson and its taxpayers, and hence does not fall within the limited class of cases indicated above, and in which alone this court-will assume original jurisdiction.” 1 N. D. 101. Attention was also called to the fact that the provision in our Constitution relating to original jurisdiction is substantially the same as the provision in the Wisconsin Constitution on the same subject, and the two Wisconsin cases heretofore referred to were approved. In 1891 the legislative assembly of this state, by enactment, provided that the supreme court “shall exercise the said original jurisdiction only in habeas corpus cases, and in such cases of strictly public concern as involve questions affecting the sovereign rights of the state or its franchise or privileges.” Laws 1891, chap. 118; Comp. Laws 1913, § 7339. This statute has never been repealed or amended. The correctness of the rule announced in the Nelson county ease, and in the statute mentioned, has never been questioned, but has repeatedly been reaffirmed. As was said by this court, speaking through Chief Justice Morgan, in State ex rel. Steel v. Fabrick, 17 N. D. 532, 536, 117 N. W. 860: “These sections [Const. §§ 86 and 87] have been under consideration in many cases by this court. From these cases it is established without dissent that the jurisdiction is not to be exercised unless the interests of the state are directly affected. Merely private rights are not enough on which to base an application for the issuance of original writs by this court. The rights of the public must appear to be directly affected. The matters to be litigated must not only be puhlici juris, but the sovereignty of the state or its franchises or prerogatives or the liberties of its people must be affected. Before the court will, in the exercise of its original jurisdiction, issue prerogative writs, there must be presented matters of such strictly public concern as involve the sovereign rights of the state, or its franchises or privileges. The often quoted statement of the rule as to the original jurisdiction of the supreme court to issue writs of a prerogative character, as given in Atty. Gen. v. Eau Claire, 37 Wis. 400, is well ex*517pressed and clear; ‘To warrant the assertion of original jurisdiction here, the interest of the state should be primary and proximate, not indirect or remote; peculiar, perhaps, to some subdivision of the state, but affecting the state at large in some of its prerogatives; raising a contingency requiring the interposition of this court to preserve the prerogatives and franchises of the state in its sovereign character.’ This statement of the rule has been approved in many eases in this court.”
Is this action one which “affects the sovereignty of the state, its franchises, or privileges, or the liberties of its citizens ?” Unless this question can be answered in the affirmative, this court has no jurisdiction, and it is the sworn duty of the members of the court to say so. The court has no discretion. Discretion exists only in cases which fall within the rule stated, but “in cases, not within said rule, no discretion is vested in this court.” State ex rel. McDonald v. Holmes, 16 N. D. 457, 114 N. W. 367. The question of jurisdiction is not technical, as has been intimated. It lies at the very foundation of official action. In reality there can be no official or judicial action without it. Where jurisdiction is absent, i. e., where officials exercise powers which have not been conferred upon them, they cease to be agents of the people, and become usurpers. It is at least as much the duty of officials to refrain from exceeding their powers, as to exercise the powers conferred. That is true of all officials. It is peculiarly true of the courts, whose function it is to interpret laws.
The original jurisdiction is a great power. It was vested in this court for use upon prerogative occasions only. It was limited both in scope and purpose,—it was limited to certain writs, “designed for the very purpose of protecting the sovereignty and its ordained offices from invasion or intrusion; to nerve its arm to protect its citizens in their liberties, and to guard its sovereign prerogatives and franchises against usurpation.”
The Scandanavian American Bank of Fargo is purely a private business concern. It is owned by its stockholders, and its business affairs conducted by its officers and directors. The profits of its business belong to its stockholders, and its losses must be borne by them. It is not an instrumentality of the state government. It exercises and possesses none of 'the sovereign power of the state. It performs no govern*518mental function, and is in no sense an adjunct of the state government. It stands in precisely the same position as any other banking corporation, and, if our Constitution still functions, it is subject to the samo rules and laws as other institutions of its class. If its rights are invaded, it and its officers are given ample opportunity to- obtain protection through the ordinary processes of law provided under our Constitution. So far as the alleged conflict of power between the state examiner and the banking board is concerned, it is limited to this specific controversy. So far as this case is concerned, that controversy is important only as it may affect the rights of the bank. Clearly, it does not affect the sovereign rights of the state. The various decisions cited in the principal majority opinion fall far short of sustaining the views of majority members in this case. And the various reasons advanced for assuming jurisdiction are excuses rather than reasons, and, like excuses generally, they tend to aggravate rather than diminish the very faults they attempt to palliate.
The decision of the majority members that chapter 53, Laws 1915, by implication l’epeals those provisions of §§ 5146 and 5183, Comp. Laws 1913, which specifically authorized the banking board to appoint receivers of insolvent banks, is, in my opinion, violative of the most elementary and fundamental rules of statutory construction. The purpose and scope of chapter 53 have been so fully considered in Judge Birdzell’s opinion that it would be needless repetition to restate them here. The act does not purport to repeal any existing law whatever. Nor does it purport to alter or amend any law relating to the powers or duties of the banking board. The section which the act amends is the one defining insolvency of banks. It is elementary that repeals by implication are- not favored. Legislators are presumed to be men of intelligence. It is presumed that laws are passed with some deliberation, and with knowledge of existing laws on the same subject. Chapter 53 was introduced by a banker. Doubtless, at least, he and the members of the legislative committees to whom the measure was conferred, were entirely familiar with the then existing laws. If there had been any intention of curtailing or abrogating the powers of the banking board, the legislature would doubtless have said so expressly. “It is a reasonable presumption that all laws are passed with a knowledge of those already existing, and that the legislature does not intend to repeal *519a statute without so declaring.” Lewis’s Sutherland, Stat. Constr. 2d ed. § 267. “The intention to repeal will not be presumed, nor the effect of repeal admitted, unless the inconsistency is unavoidable, and only to the extent of the repugnance.” “A later and an older statute will, if it is possible and reasonable to do so, be always construed together, so as to give effect not only to the distinct parts or provisions of the latter, not inconsistent with the new law, but to give effect to the older law as a whole, subject only to restrictions or modifications of its meaning, when such seems to have been the legislative purpose.” “It is the duty of the court to so construe the acts, if possible, that both shall be operative.” “There must be such a manifest and total repugnance that the two enactments cannot stand.” “One statute is not repugnant to another unless they relate to the same subject and are enacted for the same purpose. ‘It is not enough that there is a discrepancy between different parts of a system of legislation on the same general subject; there must be a conflict between different acts on tho same specific subject.’ When there is a difference in the whole purview of two statutes apparently relating to the same subject, the former is not repealed.” Lewis’s Sutherland, Stat. Constr. 2d ed. § 247. “An implied repeal on the ground of repugnancy will not result in any case unless both the object and the subject of the statutes are the same; and if their objects are different both statutes will stand, though both relate to the same subject, because in such case the conflict is apparent only, and when the language is restricted to its own object, the two will run in parallel lines without meeting.” 26 Am. & Eng. Enc. Law, p. 727. “A subsequent statute which institutes new methods of proceeding does not, without negative words, repeal a former statute relative to procedure.” Lewis’s Sutherland, Stat. Constr. 2d ed. § 260. In such case the new remedy will be deemed cumulative. These rules are fundamental. They were dictated by common sense and have the support of all the authorities. They have received the sanction of wisdom and experience, and are so well defined and uniform that—as the Supreme Court of the United States has said—“on the abstract principles which govern courts in construing legislative acts, no difference of opinion can exist.” United States v. Fisher, 2 Cranch, 358, 386, 2 L. ed. 304, 313; The Paulina v. United States, 7 Cranch, 52, 60, 3 L. ed. 266, 268; Cary v. Curtis, 3 How. 236, 239, 11 L. ed. 576, 578; Davis *520v. Packard, 8 Pet. 312, 8 L. ed. 957. Difference of opinion can exist only in the application of the principles.
' Clearly there is no irreconcilable conflict between chapter 53, Laws-1915, which authorizes the state examiner to appoint a receiver of an insolvent banking corporation, “with the approval of the state banking board,” and the provisions of § 5146, Comp. Laws 1913, which authorizes the state banking board “to make such rules and regulations for the government of such (banicing) corporations as in its judgment may seem wise and expedient;” and “to appoint by its own order, receivers-for insolvent (banking) corporations.” Section 5146 is the provision which created the state banking board and defined its powers. Chapter 53, Laws 1915, does not, by its terms or by necessary implication, purport to legislate with respect to the state banking board. There is no-legitimate reason why chapter 53 and § 5146 cannot stand together in their entirety. And under the elementary rules of construction, above quoted, it is the duty of the court to so construe them. I fail to see how they can be construed otherwise.- While the majority say that the legislative intent, evidenced by chapter 53, to take away from the state banking board the power to appoint receivers conferred by § 5146 and to vest such power in the state examiner, is so plain that “he who runs-may read,” it strikes me as more likely that one who believes he has seen such intent must have been running while reading,—and running so fast as to be unable to observe the plain and unmistakable signboards along the way which indicated the true legislative intent.
Deference is made in the principal majority opinion to the case of Youmans v. Hanna, 35 N. D. 479, 160 N. W. 705, 161 N. W. 797, Ann. Cas. 1917E, 263; and it is stated that the closing of the Youmans bank at Minot was in part responsible for the enactment of chapter 53. In other words, the inference is drawn that the legislature believed that some wrong had been done by the banking board in connection with the closing of that bank, and that to remedy the mischief shown to exist in the former law, the legislature decided to take away from the state banking board the power to appoint receivers for insolvent banks, and vest this power in the first instance in the state examiner.
Let us see what foundation there is for the inference drawn by the majority. The complaint of the plaintiff is set forth at the commencement of the opinion of Youmans v. Hanna. See 35 N. D. 481-488. *521A reading of that complaint will disclose that the plaintiff there claimed that the state examiner was the principal official offender; With respect to the closing of the bank, the complaint alleges: “On the following-Monday, October 20, 1913, the plaintiff being unable to put the $48,000 of additional cash capital into said Savings Deposit Dank to satisfy the unlawful and fraudulent demands of said Severtson, pretending to act. as chief examiner of North Dakota, the said Severtson and one of his deputies took actual physical possession of said bank and kept its doors closed; placing a sign on the front door, reading as follows: 'Bank closed: state examiner in charge.’ No steps were taken or contemplated by the chief examiner or the stale banking board for the appointment of a temporary receiver of said bank” 35 N. D. 486. While the complaint also alleged that the members of the state banking board had entered into the conspiracy with the state examiner and the other defendants, there was no pretense'or attempt to show, by any evidence whatsoever in that case, that the state banking board had any other connection in the matter, except to act upon and carry out the recommendations of the state examiner. The evidence was undisputed that he was the only official on the ground. He was the only official who had any actual connection with the- closing of the bank. In fact this was-recognized even by Judge Bobinson, -who filed a very strenuous dissent. As Judge Bobinson specifically pointed out in his opinion that “there ■was no sense or reason for making any other person a party to the action,” except “those who were present aiding, abetting, or profiting-by the wrecking.” This language could only have reference to the members of the banking board, as all the other defendants were actually present and participated in the transactions connected with the closing of the bank, and the transfer thereof to the parties who took the same over. Hence, it is apparent that even Judge Bobinson w^as of the opinion that there was no cause of action whatever established against the members of the banking board.
Of course, Youmans v. Hanna et al. had not been decided at the time chapter 53 was enacted. But, it is true, the legislative assembly which enacted chapter 53 was fully aware of the controversy which had arisen as a result of the closing of .Youman’s bank. Youmans had published a pamphlet, about the closing of the bank, entitled “Legalized Bank Bobbery.” On February 2, 1915, a resolution was introduced in *522the house of representatives for the appointment of a legislative investigating committee, consisting of two representatives and one senator; “with full authority to examine the said publication, the files, records, and papers in the bank described in said publication, and the records and reports of the examiner’s department relating to said bank, for the purpose of ascertaining the truth or falsity of the charges preferred, said committee to make a report of said examination to the legislative assembly, and, in order to make a full and complete report thereof, such committee is authorized to issue subpoenas and compel the attendance of witnesses, and to make findings and report the same to the legislature.’’ The resolution stated that the charges preferred in the pamphlet were such “as will bring discredit upon the state and its-public officials, and subject the examiner’s department, particularly, to serious criticism.’’ See House Journal 1913, p. 350.
On March 2, 1915, the investigation committee’s report was submitted to and approved by the senate (Senate Journal, p. 877). It was submitted to the house of representatives on the same day. House Journal, p. 1459. The report was quite extended and completely exonerated the state examiner. The concluding paragraph in the report was as follows: “We think that the actual cash market value of the assets of the Savings Deposit Bank on October 20, 1913, were insufficient to pay its liabilities. And from the foregoing facts, our conclusions are that the examiner, S. G. Severtson, while acting under tho authority from the state banking board, made a demand and order on the Savings Deposit Bank, with which there was a failure to comply, and that under all the circumstances, taking into consideration the reports of prior examinations of said bank, the methods used by Mr. Youmans in the management of the bank and the trust company, and the condition of the assets in October, 1913, that the examiner, S. G. Severtson, had a perfect right to take the steps which he did in protecting the depositors of the bank, and that he acted within the authority of the law in closing the bank October 20, 1913; and we will further say that Mr. S. G. Severtson is entitled to credit, rather than censure, for his acts in this matter.’’ Chapter 53 was placed upon its final reading and final passage on the same day that the report was .adopted by the senate. It was passed without a dissenting vote, and the senate member of the investigation committee voted for it. Senate *523Journal, p. 915. The act received the approval of Governor Hanna, who was chairman of the state banking board at the time the Youmans bank was closed. These facts speak for themselves, and it is beyond my comprehension how anyone can draw the inference therefrom which the majority members say may be drawn.
Little can be added to what has been said by Judge Birdzell upon the question of the denial to the respondents of a trial according to the law of the land. In fact it should hardly be necessary to say anything at all on this subject, except to point out the facts,—that the only proofs received in this case consisted of ex parte affidavits; that the respondents were denied an opportunity to cross-examine a single person who made affidavit against them, or to produce and examine in court a single witness in their own behalf. For in this country, it is a fundamental rule, familiar not only to lawyers, but to every intelligent citizen, that every person proceeded against in a court is entitled to an opportunity to be heard, and to defend, in an orderly proceeding adapted to the nature of the ease. In other words, in this country, the law must hear before it condemns, and proceed upon inquiry, and render judgment only after trial. 6 R. C. L. pp. 446, 447. In this case the judgment of this court as announced by the majority not only in effect finds the respondents guilty of wrongful official action, but for good measure pronounces “condemnation” and mulcts them for costs. This is done without affording them an opportunity to be confronted by their accusers or to cross-examine a single person who bore witness against them. It is done over their protest, and in denial of their specific request that they bo afforded an opportunity to cross-examine such persons. The right of cross-examination is recognized as a valuable one. A denial thereof in an ordinary action is a denial of a sub' stantial right guaranteed by the law of the land, which of itself will invalidate the judgment and require a new trial of the case. Only a short time ago every member who concurred in the majority opinion also concurred in another opinion whereby a judgment of the district court was reversed because they deemed that the cross-examination of a certain witness had been too restricted. See German-American State Bank v. Erickson, 41 N. D. 548, 170 N. W. 854. That case involved the ownership or right of possession of a horse. This case—so the majority say—involves questions of transcendent importance,—ques*524tious affecting tbe sovereignty of the state or its franchises or privileges,, or the liberties of its citizens, and in this ease cross-examination is not only restricted, but wholly denied.
Itefcrcnee has been made by one of the majority members to the trial of Christ. Even upon that trial the right to be confronted by the accusers and witnesses was not denied. That is true both of the trial before the Jewish Sanhedrin and before Pilate. Eor it is written: “And the high priest stood up and said unto him, Answerest thou nothing? What is it which these witnesses say against thee?” Matt. 26:62. And Pilate said: “Pehold, I have examined him before you, have found no fault in this man touching those things whereof ye accuse him.” St. Luke, 23 :14.
It has been suggested that the respondents might have taken their evidence by deposition. This of course ignores the fact that the respondents would still have been denied the right of cross-examination. It also ignores the fact that, by the express terms of our statute, der positions “may be used only in the following cases:
“1. When the witness does not reside in the county where the action or proceeding is pending, or is sent for trial by change of venue, or is absent therefrom.
“2. When from age, infirmity, or imprisonment the witness is unable to attend court or is dead.
“3. When the testimony is required upon a motion or in any other ease when the oral examination of the -witness is not required.” Comp. Laws 1913, § 7889.
But respondents had no reason to suppose that it would bo necessary for them to take depositions. For upon the argument, in response to questions propounded by members of the court, respondents’ counsel stated specifically that the respondents would not consent to a submission of the case for final disposition upon affidavits. Bequest was then made by such counsel that, in event the court assumed jurisdiction, opportunity be afforded for the oral examination of witnesses, and reference was made to specific persons w'ho had made affidavits for the relators, and to particular facts in such affidavits upon which cross-examination was deemed essential. At that time it was not intimated by the court, or a single member thereof, that the parties ought to proceed to take depositions. The first notice the respondents had that they *525■would be denied an opportunity to examine witnesses in their own behalf, and cross-examine witnesses for the adverse parties, was when the decision as promulgated by the majority was handed down.
It has been suggested that the exigencies of the case required an immediate disposition, and that it would have occasioned too much •delay to send the ease to the district court for trial of the issues of fact. Of course, the mere fact that it might have taken longer time would not justify a denial to the respondents of a proper trial. The same reason might be advanced in a majority of, if not in, all important cases. There is generally need of speedy determination. There was, however, no reason why oral examination of witnesses should have delayed determination of the case. The argument was had on October 15th. The parties were subsequently, without request from either side, given until October 23d in which to submit additional affidavits. If the court had desired, and had so ordered, the trial could have commenced on the 16 th of October. Surely if the court could deny all right to examine witnesses, it could have limited the time allowed for such examination, and required that the result be certified to the court by a specified date, —say October 23 d. This would have given several days for an orderly trial. But the court was not required to send the case to the district court. There was nothing to prevent this court itself from hearing oral evidence. The law allows it. It was done by this court in Re Sidle, 31 N. D. 405, 154 N. W. 277. That was a habeas corpus case, involving the custody of a child. The court as then constituted deemed it improper to determine the disputed questions of fact there involved without affording the parties opportunity to examine witnesses orally.
I agree with Judge Birdzell that the question of the solvency or insolvency of the relator bank is in no event before the court. I cannot conceive of that being a question “affecting the sovereignty of the state or its franchises or prerogatives.” The question of the solvency or insolvency of said bank was, however, directly involved in the action which the attorney general had instituted in the district court of Cass county prior to the commencement of this proceeding. The record shows that the attorney general applied to the district court for and obtained leave to bring such action. It also shows that the summons and complaint, application for appointment of receiver, and order to show cause therein, were served upon the president of the relator bank *526on. October 6, 1919. The application for the appointment of receiver was set for hearing on October 13, 1919. That action was concededly one within the constitutional jurisdiction of the district court. It must-be assumed that the district court would have decided correctly the questions involved in that action. There was no justification for this court interfering with the orderly disposition of that cause. Manifestly there could have been no such intention at the time the alternative writ was issued; for in the petition of the relators in this case it was alleged “that no action or proceedings have yet been started against said bank by the state banking board; and relators have no speedy and adequate remedy at law.”
It may also be noted that the statute creating the state banking board, and defining its powers, provides a specific remedy for a party aggrieved by any order of the banking board, viz.,—an action in a court of competent jurisdiction for modification or annulment of such order. See § 5146, subd. 3, Comp. Laws 1913.
While I do not deem the question of solvency or insolvency here, and would in no event attempt to determine it without a trial and legal evidence upon which to base my conclusion, it is, only fair to the members of the banking board to point out that their action was taken upon a very extended report signed by two deputy state examiners and an assistant attorney general, wherein the examiners stated as their opinion that the bank was “hopelessly insolvent.” One of the examiners is a man of large experience, and has served many years in the state examiner’s department in his present capacity. The report shows, among other things, that the bank has $50,000 capital, and $10,000 surplus; that its loans and discounts aggregate $1,203,486.06; that more than $725,000 of such loans are excessive, i. e., made in amounts in excess of what the law allows a bank to loan to any one borrower; that (exclusive of such excessive loans) over $46,000 are “bad debts” (the directors have subsequently charged off the bank books $25,000 of these loans, and paid over cash to the bank therefor) ; that more than $169,000 of the loans and discounts consist of past-due paper, and that over $104,000 of such past-due paper in in the hands of attorneys for collection; that over $26,000 of the loans have been made to officers of the bank, and that one of the excessive loans has been made to its president; that the legal reserve of the bank is more than $400,000, *527and the cash reserve is more than $70,000, below the statutory requirement.
Addendum filed November 25, 1919.
With all due deference to the views of the majority members, I believe that the practice which they have adopted and sanctioned in this case is contrary to the letter and spirit of our law; and that their decision is erroneous in its entirety. As it is without precedent in judicial annals, so do I hope it will not become a rule to be followed in future determinations.
Birdzell, J., concurs.